Title: To George Washington from Friedrich Anton Mesmer, 16 June 1784
From: Mesmer, Friedrich Anton
To: Washington, George

 

Sir,
Paris 16th June—1784.

The Marquiss La Fayette proposes to make known in the territory of the United States, a discovery of much importance to mankind. Being the Author of the discovery, to make it as diffusive as possible, I have formed a Society, whose only business it will be, to derive from it all the expected advantages—It has been the desire of the Society, as well as mine, that the Marquiss should communicate it to you—It appeared to us, that the man who merited most of his fellow-men, should be interested in the fate of every revolution, wc. had for it’s object, the good of humanity—I am with the admiration & respect that your virtues have ever inspired me with—Sir Your Obnt Servant

mesmer

